Title: To James Madison from Peter Foster, 3 July 1802 (Abstract)
From: Foster, Peter
To: Madison, James


3 July 1802, Havana. Refers JM to his application to government in December 1801 for “a short detail of my Sufferings; that then existed, & which at this remote period of almost eight Months, have not ceased to pursue me, with unrelenting Cruelty.” Has been released from prison but his case is still pending and his “little Funds have at length become entirely exhausted, in the payment of Lawyers, & expences of collecting Testimony.” Asks JM to inquire into the affair “as far as is consistent, with the existing connections, between the two Countries” and help him obtain a release from the charges against him. In a postscript states that he also wrote to JM on 26 June.
 

   
   RC (DNA: RG 59, ML). 3 pp. Cover postmarked at Savannah, Georgia, 23 July. Docketed by Brent as received 5 Aug.



   
   Letter not found. Foster renewed his application for help in a letter to JM of 1 Apr. 1803 (not found), to which JM replied that he was in the process of making inquiries (JM to Foster, 8 Apr. 1803 [DNA: RG 59, DL, vol. 14]).


